889 F.2d 1085Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clyde Eugene WOODS, Petitioner-Appellant,v.Aaron JOHNSON, Attorney General of North Carolina,Respondents-Appellees.
No. 89-7690.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 10, 1989.Decided Nov. 6, 1989.Rehearing and Rehearing In Banc Denied Jan. 2, 1990.

Clyde Eugene Woods, appellant pro se.
Barry Steven McNeill, Assistant Attorney General, Office of the Attorney General of North Carolina, for appellee.
Before HARRISON L. WINTER, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Clyde Eugene Woods seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's order accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Woods v. Johnson, C/A No. 88-689-G (M.D.N.C. June 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.